In a holdover summary proceeding to recover possession of real *974property, the tenant appeals, by permission of this court, from an order of the Appellate Term, dated June 18, 1959, which affirmed a final order of the Municipal Court of the City of New York, Borough of Brooklyn, dated March 26, 1959, in favor of the landlord. Order of the Appellate Term reversed, final order of the Municipal Court of .the City of New York, Borough of Brooklyn, reversed, and petition dismissed, with costs in all courts. The State Residential Rent Law (§2, subd. 2, par. [i]; L. 1946, ch. 274, as amd.) and the State Rent and Eviction Regulations (§9, subd. 12) provide for the decontrol of “ housing accommodations in one or two family houses which are or become vacant on or after April first, nineteen hundred fifty-three, provided, howver, that this exemption shall remain effective only so long as the housing accommodations are not rented for other than single family occupancy ”. At the inception of the tenant’s occupancy the apartment which he occupied was decontrolled, pursuant to these provisions. Thereafter however, in 1957, the tenant surrendered two rooms of the apartment to the landlord-respondent’s predecessor as landlord, who rented them to another tenant, who remained in possession of them for about a month. On the renting of these two rooms, the housing accommodation was rented for other than single family occupancy and consequently the exemption from control terminated. The apartment has been occupied continuously since the termination of the exemption, and under the circumstances the tenant, was entitled, as a statutory tenant, to a final order in his favor. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ., concur.